The appellants Woodward-Lane, a partnership, filed this suit in the justice court of precinct No. 2 of Gray county, against J. F. Blanton, upon a promissory note in the sum of $106, which provided for 10 per cent. interest and 10 per cent. attorneys' fees. He also sued to foreclose a chattel mortgage lien upon one-half of 225 acres of wheat belonging to the defendant *Page 630 
Blanton. Several other parties, including Blanton's landlord and other lienholders, together with C. B. Simpson, who purchased the mortgaged wheat, were made parties defendant. The record is before us upon an agreed case, which shows that the value of the wheat upon which the plaintiffs sought to foreclose their lien is $345.35. This sum is the amount in controversy and is beyond the jurisdiction of the justice court (W. R. Kelly  Co. v. J. E. Stevens  Sons [Tex. Civ. App.]136 S.W. 94), and the suit should have been filed in the county court. Since the justice court had no jurisdiction, the county court acquired none by the appeal, and for the same reason this court cannot entertain jurisdiction; the rule being that, when the court a quo is without jurisdiction, the appellate court acquires none on appeal. Pecos 
N. T. Ry. Co. v. Canyon Coal Co., 102 Tex. 478, 119 S.W. 294; Wilder v. Texas Central Railway [Tex. Civ. App.] 131 S.W. 607.
The case is dismissed.